Title: To John Adams from Henry Marchant, 19 December 1789
From: Marchant, Henry
To: Adams, John



Dear Sir
Newport State of Rhode Island Decr. 19th. 1789

Yours of the 17th. of Sepr. I have been honored with.—I truly esteem myself so by every mark of Your Attention—Your unexpected Visit to Boston prevented an Answer sooner—My Concern as a Friend to my Country is awakened at the Account You gave of some disagreeable symptoms attending your Breast upon close Attention, and in publick Speaking. How We can spare You from the first I scarce can tell—But you must somewhat abate in the Severity of it—As to the latter Reading &c, I would advise that You let one of the Clerks do all the publick Reading, even every Motion made.—I know many Explanations and Observations Opinions &c. &c. must be expected from the Chair; but You have a peculiar Faculty of speaking multum in parvo—
I was very glad to find upon my Return that my Family had found out your Son:—He had taken up Lodging and could not be tempted to release them. His very agreable Manners and Improvements rendered Him too entertaining to cause any Regret, but that of His too suddenly leaving the Town—We hope Mr. Adams and His, will never pass Us without Notice—
You must be right, and I stand corrected as to the Time of the Prediction &c. I heretofore alluded to—It must have been,—I well remember it was at Philadelphia—The Matter, and the Effect of it, as it struck my Mind, and to all Appearance every Member present I never can forget.—I have mentioned it a hundred Times, tho’ not the Author, save to a very few—
You may remember when I had the Honor of seeing you at New-York last Sept.—I informed You Our Assembly had been called specially, after I left Newport.—that it boded no good;—and I was confident the Govr had been induced to it, by His Friends who were alarmed at what might take Place in the New House at Octr sessions,—and therefore were determined by some Means or other, if possible, to raise some Difficulty in Their Way:—It turned out so.—The special Assembly, (at which I arrived in Time to be mortified with their Conduct)—directed Town-Meetings to be called to give their new Members Instructions—Those New members had been appointed in Consequence of the Alteration which had greatly taken place in the Minds of the People as to the Paper Money System: But the People still not so much relenting in their Opposition to the new Constitution did indeed instruct their Members agt. a Convention—Upon Consultation out of the House, we found most of the New Members would have wished giving a vote for a Convention, if the Disposition of the People had been any way flattering, of Success in a Convention—This not being the case, it was thought prudent, the members should conduct agreeably to their Instructions, thereby to continue their Credit with their Constituents, till They might be induced to more favourable Sentiments of the new Constitution—With this Opinion the old Federal Members politically coincided. Our Assembly again sits the second Monday of January—The Ground is considerably changed since the Instructions given last October, The Amendments have been sent forth by Congress, And North Carolina by a very large Majority have acceeded to that Union for which I sincerely give You Joy.
What effect those Circumstances may have we cannot positively conclude. We have been often deceived in Our Hopes, and I do not wish to be sanguine—As to interested Motives, I know of none of much importance, that we can advance to Our Country Members that have not been already urged, that will operate till the next Fall upon Them—While Our merchantile Interests on the fifteenth of January will be in a most deplorable State—it has been an unhappy Circumstance hitherto, that nothing could be done by which the merchantile and Country Interests should be affected at the same time,—and unless the merchantile interest is indulged till next fall, they must suffer and severly too, at least nine Months before the Country Interests can be much affected—This however upon the Supposition that there should not be a voluntary giving up of former Sentiments, or the Measures of Congress should not prove sufficient Inducements to lead our People to a Spirit of Condescension—
I was at New Haven the beginning of Novr. when I placed my Son under President Stiles, in the second Year—I arrived then two Hours after His Excellency The President, had left the Town on his Return to New-York—
I hope you have refreshed your Body and Spirits by Your journey; and that you found Mrs. Adams & Family well—Be pleased to present my Respects & Compliments—
I am most truly / Your old and / sincere friend
Hy: Marchant